I
    AO 442 (Rev. 01 /09) Arrest Warrant                                                                     AGENCY: DEA


                                                UNITED STATES DISTRICT COURT
                                                                              for the
                                                               Eastern District of Tennessee


                       United States of America
                                       V.                                      )
                                                                               )
                                                                               )
                                                                                        Case No.    2: 19-CR- q   (o      SEALED
                                                                               )
                       AMY LAURA LEONARD                                                                    RECEIVED BY: ~">l
                                                                               )
                                    Defendant                                                      DATE : '.G\. e,a l'\               TIME : 5 '.-o:>

                                                              ARREST WARRANT                                U.S . MARSHAL E/TN
                                                                                                             GREENEVILLE, TN
    To :     Any authorized law enforcement officer

             YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
    (name of person to be arrested)         AMY LAURA LEONARD
                                        - - - - - -- - - -- - - - - - -- - -- - -- - -- -- -- - - --
    who is accused of an offense or violation based on the following document filed with the court:

    ~ Indictment                0    Superseding Indictment         0 Information          0 Superseding Information             O Complaint
    0 Probation Violation Petition                  0 Supervised Release Violation Petition           0 Violation Notice         O Order of the Court

    This offense is briefly described as follows:
     Conspiracy to distribute 50 grams or more of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II
     controlled substance (21 U.S.C. § 846 and 841(a)(1), (b)(1)(A))

     Possess with the intent to distribute 50 grams or more of methamphetamine, its salts, isomers, and salts of its isomers, a
     Schedule II controlled substance (21 U.S.C . § 841 (a)(1) and (b )(1 )(A))                  -

     Conspiracy to commit money laundering (18 U.S.C. § 1956(h))


    Date:   _ 7_-_q~- \~q_                                                                   ~                           gnat,,,-e- - -- - - -


    City and state:         Greeneville, Tennessee                                                 JOHN L. MEDEARIS, CLERK
                                                                                                        Printed name and title


                                                                             Return

               This warrant was received on (date)
    at (city and state)  CJ~        ,       Ik..   r,/\-/
                                                            7 /q   /t   't         , and the person was arrested on (date)



    Date:    /
              I
                  /2 iz   i:>
                                                                                                     Arresting officer 's signature



                                                                                                        Printed name and title


     -F,o 1\:: \o7'-\- \ "=-"=>7
        Case
      USM \:t. D\07.'::>- \~o
               2:19-cr-00096-JRG-CRW                          Document 265 Filed 02/05/20 Page 1 of 1 PageID #: 368
